

116 HR 821 IH: NICS Review Act of 2019
U.S. House of Representatives
2019-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 821IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2019Mrs. Carolyn B. Maloney of New York introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require records of the national instant criminal background check system to be retained for at
			 least 90 days.
	
 1.Short titleThis Act may be cited as the NICS Review Act of 2019. 2.Requirement that NICS records be retained for at least 90 daysSection 511 of division B of the Consolidated and Further Continuing Appropriations Act, 2012 (34 U.S.C. 40901 note; Public Law 112–55; 125 Stat. 632) is amended by striking no more than 24 hours and inserting no fewer than 90 days.
		